Name: 91/540/EEC: Commission Decision of 14 October 1991 amending Decision 88/139/EEC on the multiannual guidance programme for the fishing fleet (1987 to 1991) forwarded by the Federal Republic of Germany pursuant to Regulation (EEC) No 4028/86 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  management
 Date Published: 1991-10-25

 Avis juridique important|31991D054091/540/EEC: Commission Decision of 14 October 1991 amending Decision 88/139/EEC on the multiannual guidance programme for the fishing fleet (1987 to 1991) forwarded by the Federal Republic of Germany pursuant to Regulation (EEC) No 4028/86 (Only the German text is authentic) Official Journal L 294 , 25/10/1991 P. 0049 - 0050COMMISSION DECISION of 14 October 1991 amending Decision 88/139/EEC on the multiannual guidance programme for the fishing fleet (1987 to 1991) forwarded by the Federal Republic of Germany pursuant to Regulation (EEC) No 4028/86 (Only the German text is authentic) (91/540/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector (1), as last amended by Regulation (EEC) No 3944/90 (2), and in particular Article 4 and Article 5 (2) thereof, Whereas the above multiannual guidance programme covers the territory of the Federal Republic of Germany before German unification; Whereas from the date of German unification onwards, Community law will be fully applicable in the territory of the former German Democratic Republic; Whereas, on 29 May 1991, the German authorities forwarded to the Commission information concerning a guidance programme for the fishing fleet of the former German Democratic Republic; Whereas the measures provided for in this decision are in accordance with the opinion of the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 Commission Decision No 88/139/EEC (3) is modified as follows: (a) After Article 1, the following Article 1a is inserted: 'Article 1a The addendum to the multiannual guidance programme for the fishing fleet of the Federal Republic of Germany concerning the fishing fleet of the former German Democratic Republic as forwarded by the German Government on 29 May 1991 is hereby approved subject to the limitations and conditions set out in this decision and provided that those limitations and conditions are complied with.' (b) Point 'V. Special conditions for the fishing fleet of the former German Democratic Republic' is added to the Annex. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 14 October 1991. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 376, 31. 12. 1986, p. 7. (2) OJ No L 380, 31. 12. 1990, p. 1. (3) OJ No L 67, 12. 3. 1988, p. 14.